     Case 2:20-cv-03910-PVC Document 19 Filed 01/22/21 Page 1 of 1 Page ID #:1661


 1
 2                                                                   JS-6
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10                              WESTERN DIVISION
11                                            )
     EVERARDO BOGARIN, JR.,
12                                            ) No. 2:20-cv-03910-PVC
           Plaintiff,                         )
13                                            ) JUDGMENT OF REMAND
                  v.                          )
14                                            )
                                              )
15   ANDREW SAUL,                             )
                                              )
     Commissioner of Social Security,         )
16                                            )
17         Defendant.                         )

18
           The Court having approved the parties’ Stipulation to Voluntary Remand
19
     Pursuant to Sentence 4 of 42 U.S.C. § 405(g) and to Entry of Judgment (“Stipulation
20
     of Remand”) lodged concurrent with the lodging of the within Judgment of Remand.
21
           IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-
22
     captioned action is remanded to the Commissioner of Social Security for further
23
24   proceedings consistent with the Stipulation of Remand.

25
26
     DATED: January 22, 2021
27                                        HON. PEDRO V. CASTILLO
28                                        UNITED STATES MAGISTRATE JUDGE
